Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 28, 2021

                                      No. 04-21-00229-CV

                                         Paul J. KITTLE,
                                            Appellant

                                                 v.

                                        Patricia KITTLE,
                                             Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-16245
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER
        A copy of appellant’s notice of appeal was filed in this court on June 3, 2021. When the
notice of appeal was filed, this court notified appellant’s then-counsel in writing that our records
did not reflect that the filing fee in the amount of $205.00 was paid. In addition, our record
contains no evidence that appellant is excused by statute or rule from paying the filing fee. See
TEX. R. APP. P. 5, 20.

        We ORDER appellant to show cause in writing by July 28, 2021 that either: (1) the
filing fee has been paid; or (2) appellant is entitled to appeal without paying the filing fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for failure to
pay the filing fee. See id. R. 5, 42.3(c). All other appellate deadlines are suspended pending the
payment of the filing fee.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court